  Case 3:18-cv-00250-K Document 158 Filed 11/01/18   Page 1 of 4 PageID 1740


                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION


UNIVERSITY OF SOUTH FLORIDA
RESEARCH FOUNDATION, INC.,

           Plaintiff,
                                        Case No. 3:18-CV-0250-K
vs.

BRIT SYSTEMS, INC.,

           Defendant.
                                   /


PLAINTIFF UNIVERSITY OF SOUTH FLORIDA RESEARCH FOUNDATION, INC.’S
            NOTICE OF DISCLOSURE OF EXPERT WITNESSES
  Case 3:18-cv-00250-K Document 158 Filed 11/01/18                   Page 2 of 4 PageID 1741



       Pursuant to Rule 26(a)(2)(a) of the Federal Rules of Civil Procedure and the Court’s

Scheduling Order (Dkt. No. 101), Plaintiff University of South Florida Research Foundation,

Inc., hereby designates the following expert witnesses to testify at trial:

       1.      Ehsan Samei, Ph.D.
               Duke University
               2424 Erwin Road, Suite 302
               Chapel Hill, NC 27514

       2.      Mr. Joseph McAlexander
               McAlexander Sound, Inc.
               Woodcreek Plaza
               101 W. Renner Road, Suite 350
               Richardson, TX 75082-2016

       3.      Kevin T. McRoy
               Stout Risius Ross, LLC
               One South Wacker Drive, 38th Floor
               Chicago, IL 60606

       4.      Michael H. Chase, CPA
               Alvarez & Marsal Disputes and Investigations, LLC
               1000 Town Center, Suite 750
               Southfield, Michigan 48075

       5.      Gregory Pinsonneault
               LitiNomics, Inc.
               200 Pringle Avenue, Suite 325
               Walnut Creek, CA 94596




                                                  1
  Case 3:18-cv-00250-K Document 158 Filed 11/01/18      Page 3 of 4 PageID 1742


Dated: November 1, 2018                  Respectfully Submitted,


                                         /s/ John A. Artz
                                         John A. Artz (Admitted Pro Hac Vice)
                                         Michigan Bar No: P24679
                                         John S. Artz (Admitted Pro Hac Vice)
                                         Michigan Bar No: P48578)
                                         Franklin M. Smith (Admitted Pro Hac Vice)
                                         Michigan Bar No: P76987
                                         DICKINSON WRIGHT PLLC
                                         2600 W. Big Beaver Rd., Suite 300
                                         Troy, Michigan 48084
                                         jartzsr@dickinsonwright.com
                                         jsartz@dickinsonwright.com
                                         fsmith@dickinsonwright.com

                                         Steven A. Caloiaro (Admitted Pro Hac Vice)
                                         Nevada Bar. No. 12344
                                         DICKINSON WRIGHT PLLC
                                         100 W. Liberty Street, Suite 940
                                         Reno, Nevada 89501
                                         scaloiaro@dickinsonwright.com

                                         Jeffrey M. Tillotson
                                         Texas Bar No. 20039200
                                         Jonathan R. Patton
                                         Texas Bar No. 24088198
                                         TILLOTSON LAW
                                         750 N. Saint Paul, Suite 600
                                         Dallas, TX 75201
                                         (214) 382-3041 Telephone
                                         (214) 501-0731 Facsimile

                                         COUNSEL FOR USFRF




                                     2
  Case 3:18-cv-00250-K Document 158 Filed 11/01/18                Page 4 of 4 PageID 1743


                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was filed electronically and

served on all counsel of record on November 1, 2018 via the Court’s ECF system.


                                                    /s/ John A. Artz
                                                    John A. Artz




                                                3
